DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2, 4, 5, 7-11 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Oepen et al. (Pub. No.: US 2006/0235505).
Oepen et al. (hereinafter, Oepen) discloses a laminate coronary stent (para. 35, note, the limitation “coronary” is a functional recitation which does not require distinguishing structure.  The Oepen stent is fully capable of being used as a coronary stent, see MPEP 2114) comprising: a. a stent framework (e.g., fig. 1A, 4A-5D; stent framework is bottom layer 206a in fig. 4A, and inner layer 216 in fig. 4B); and b. a plurality of bioabsorbable (e.g., para. 105, 113),  polymer layers (fig. 4A-5D) deposited on said stent framework (fig. 4A-5D), wherein at least two of said plurality of bioabsorbable polymer layers comprise different bioabsorbable polymers having different mechanical properties (e.g., para. 105, 113).
For claim 4, the stent framework includes a plurality of struts (e.g., fig. 1A), each strut having a luminal, abluminal and soluble surfaces (e.g., fig. 4A), and wherein said plurality of bioabsorbable polymer layers are deposited on a luminal, abluminal, and soluble surfaces (para. 105, 113, fig. 4A).  
For claim 5, each of said plurality of bioabsorbable polymer layers is sintered (para. 124-127).   
For claim 7, the stent framework is composed of a bioabsorbable polymer or a conductive polymer (e.g., para. 105).  
For claim 8, the stent framework is composed of biocompatible-non-bioabsorbable material (para. 102).  
For claim 9, the stent framework is composed of stainless steel (para. 102).  
For claim 10, the bioabsorbable polymer is selected from PGA poly(glycolide), LPLA poly(]-lactide), DLPLA poly(dl-lactide), PCL poly(e caprolactone), PDQ poly(dioxlane), PGA-TMC, 85115 DLPLG p(dl-lactide-co- glycolide), 75/25 DLPLG, 65/35 DLPLG, 50/50 DLPLG, TMC polytrimethylcarbonate), p(CPP:SA) ply(1,3-bis-p (carboxyphenoxy)propane-co-sebacic acid) (para. 105, 113).  
For claim 11, the stent includes 4, 10, 20, 50, and 100 or more of said plurality of bioabsorbable polymer layers (e.g., fig. 4A).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell (Pub. No.: US 2005/0055078) in view of Berenson et al. (Pub. No.: US 2002/0058019). 
Campbell discloses a laminate stent comprising: a. a stent framework 170 (fig. 2, 3); b. a plurality of layers 130, 125 on said stent framework (fig. 1-3) to form said laminate stent (fig. 1-3) where at least one of said layers comprises a bioabsorbable polymer (e.g., para. 34); and c. a layer of active agent in crystalline form (para. 34).  While Campbell discloses fibrous proteins (e.g., collagen, elastin) and glycosaminoglycans (para. 35) Campbell does not specify these are present in an extracellular matrix comprising an interlocking mesh (see para. 35). Berenson teaches glycosaminoglycans and extracellular matrix compositions (para. 135) including fibrous proteins (e.g., collagen) in the form of a mesh (para. 135).  This is suitable for use on an implantable stent (para. 14).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the stent of Campbell with its glycosaminoglycans and fibrous proteins in an extracellular matrix comprising an interlocking mesh as taught by Berenson for the purpose of stimulating cells (abstract).  This modification would have occurred using known methods and would have yielded predictable results. 

Claims 3, 6, 12, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oepen et al. (Pub. No.: US 2006/0235505) in view of Scott et al. (Pub. No.: US 2005/0159704). 
Oepen is explained supra, including use of active agents (para. 114) including rapamycin (para. 57) however, Oepen does not specify the active agent is in crystalline form.  Scott et al. (hereinafter, Scott) teaches crystalline rapamycin therapeutic agent suitable for release from an implanted coating (e.g., claim 16, 34; para. 25; figs. 8, 10).  This results in a high concentration of therapeutic agent with controlled and directed active release or diffusion to minimize potential systemic effects and to promote and maximize the delivery of the therapeutic agent (e.g., para. 16).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the stent of Oepen with a therapeutic agent in crystalline form as taught by Scott for the purpose of providing a high concentration of therapeutic agent with controlled and directed active release or diffusion to minimize potential systemic effects and to promote and maximize the delivery of the therapeutic agent.  This modification would have occurred using known methods and would have yielded predictable results to one of ordinary skill in the art at the time the invention was made. 
For claim 6, the plurality of bioabsorbable polymer layers and said layer of at least one active agent in crystalline form, form a coating on said stent framework, said coating consisting essentially of said plurality of bioabsorbable polymer layers and said layer of at least one active agent in crystalline form (para. 113, 114).  
For claim 12, the active agent comprises a macrolide immunosuppressive (limus) drugs (rapamycin, para. 57).  
For claim 13, the macrolide immunosuppressive drug comprises rapamycin (para. 57).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774